Kupferman, J.
(concurring)/! am fully satisfied with the analysis by my confrere, Associate Justice Silverman, and I concur in his conclusion. Nonetheless, I believe the same conclusion may be reached by considering the simple question of why the testator would have a provision leaving to his wife an intestate share (par sixth). No provision is made for his son, so the practical effect, if the son was still eligible to receive, was to leave a partial intestate vacuum (EPTL 4-1.1) to be filled by the sisters pursuant to paragraph eighth. Would the testator let the son deprive the *467testator’s sisters of their share by simply having himself adopted? Obviously not. Therefore, he must have intended his sisters to receive the remaining intestate share.
Carro and Asch, JJ., concur with Silverman, J.; Kupferman, J., concurs with Silverman, J., in a separate opinion; Murphy, P. J., dissents and would affirm on the opinion of Midonick, S.
Decree, Surrogate’s Court, New York County, entered on or about September 28,1981, modified, on the law and the facts, to the extent of striking the sixth, seventh and eighth decretal paragraphs and substituting therefor a decree adjudicating that the testator intended to give his widow under paragraph sixth of the will an intestate share of his estate computed as if the son were a distributee, and that the rest, residue and remainder of the estate (after the bequest to the widow and the other preresiduary bequests) shall pass in accordance with paragraph eighth of the will, and the phrase “pursuant to Article sixth of his Will” in the last decretal paragraph be stricken, and the decree is otherwise affirmed, and findings of fact inconsistent herewith are reversed and new findings made as indicated in the opinion of this court, without costs and without disbursements.